



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of January 1, 2003 (the “Effective Date”) between
Ventiv Health, Inc., a Delaware corporation with its principal place of business
at 200 Cottontail Lane (the "Company"), and David Bassin residing at 110
Morningside Road Verona, New Jersey 07044 (the "Executive").
 
W I T N E S S E T H :


WHEREAS, the Company desires to employ the Executive as its Vice President
Finance & Strategic Planning of Ventiv Health U.S. Sales and the Executive
desires to accept such employment, all on the terms and conditions specified
herein; and
 
WHEREAS, the Executive and the Company desire to set forth in writing all of
their respective duties, rights and obligations with respect to the Executive's
employment by the Company; and
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.  Employment. The Company hereby offers to employ the Executive, and the
Executive hereby accepts employment by the Company, in the capacity and upon the
terms and conditions hereinafter set forth.
 
2.  Duties. The Executive shall serve as the Company's Vice President, Finance &
Strategic Planning and shall perform such duties, functions and responsibilities
as are associated with and incident to that position and as the Company may,
from time to time, require of him. The Executive shall serve the Company
faithfully, conscientiously and to the best of the Executive's ability and shall
promote the interests and reputation of the Company. Unless prevented by
sickness or disability, the Executive shall devote all of the Executive's time,
attention, knowledge, energy and skills, during normal working hours, and at
such other times as the Executive's duties may require, to the duties of the
Executive's employment. The principal place of employment of the Executive shall
be at Employer’s Somerset, NJ area office and/or such other location as shall be
necessary for the Executive to discharge the Executive's duties hereunder. The
Executive acknowledges that in the course of employment the Executive may be
required, from time to time, to travel on behalf of the Company.
 
3.  Compensation and Benefits. As full and complete compensation for the
Executive's execution and delivery of this Agreement and performance of any
services hereunder, the Company shall pay, grant or provide the Executive, and
the Executive agrees to accept, the following compensation and benefits:
 




a.  Base Salary. The Company shall pay the Executive a base salary at an annual
rate of $150,000 payable at such times and in accordance with the Company's
customary payroll practices as they may be adopted or modified from time to
time. On an annual basis or at such other times as the Company may determine,
the Company may review the Executive's performance and determine whether, in its
sole discretion, the Company will increase (but not decrease) the Executive's
base salary. At no time during the pendency of this agreement shall the Company,
without the written consent of the Executive, decrease the Executive’s base pay.
 
b.  Fringe Benefits. The Company shall afford the opportunity to participate in
any health care, dental, disability insurance, retirement, savings and any other
employee benefits plans, policies or arrangements which the Company maintains
for its employees in accordance with the written terms of such plans, policies
or arrangements. Nothing in this Agreement shall require the Company or its
affiliates to establish, maintain or continue any benefit plans, policies or
arrangements or restrict the right of the Company or any of its affiliates to
amend, modify or terminate any such benefit plan, policy or arrangement.
 
c.  Bonus. The Executive shall be eligible for a bonus in each calendar year,
based on the Executive’s success in reaching or exceeding performance objectives
as determined by the Chief Executive Officer or his/her designee, the amount of
such bonus, if any, to be determined in the discretion of the Company.
Notwithstanding the foregoing, if the Executive remains employed by the Company
through the bonus payout date, the Executive shall be entitled to a bonus range
of 0 - 70% of the Executive’s then current base salary, with the amount of such
bonus, if any, remaining subject to the discretion of the Company.
 


 
d. Stock Option Arrangements. Subject to the approval of the Compensation
Committee of the Company’s Board of Directors as soon as practicable after
execution of this Agreement, the Company shall grant to the Executive an option
to purchase of 5,000 shares of common stock, an Exercise Price according to the
grant date, and will vest 25% per year, 100% after four (4) years. Such grant
shall be pursuant to the terms and conditions of the Ventiv Health, Inc. Stock
Incentive Plan and the Executive’s execution of a standard Ventiv Nonqualified
Stock Option Agreement in the form provided to the Executive by the Company. The
Executive shall also be qualified to participate in the Company’s annual and
periodic stock option grant program.
 


 
e. Expenses. The Executive shall be entitled to reimbursement or payment of
reasonable business expenses in accordance with the Company's policies, as the
same may be amended from time to time in the Company's sole discretion,
following the Executive's submission of appropriate receipts, bills and/or
expense reports to the Company in accordance with such policies.
 
f. Vacations, Holidays or Temporary Leave: The Executive shall be entitled to
take five (5)  weeks of vacation per year, without loss or diminution of
compensation in accordance with Companies policies. Such vacation shall be taken
at such time or times consistent with the needs of the Company's business. The
Executive shall further be entitled to the number of paid holidays, and leaves
for illness or temporary disability in accordance with the Company's policies as
such policies may be amended from time to time or terminated in the Company's
sole discretion.
 
g. Car allowance: During the period of the Executive’s employment by the
Company, the Company shall pay to the Executive as a car allowance the net
amount of $ 500 per month.
 
h. Additional Payments: If there is a Change in Control (as defined in paragraph
5(e) herein) by January 1, 2004, and the Executive is employed by the Company
upon the Change in Control, and, in the sole judgment and discretion of the
Company, the Executive has satisfactorily performed all assigned duties,
including using his best efforts to facilitate a Change in Control, the Company
shall award the Executive up to fifty-two (52) weeks base pay, minus such
deductions as may be required by law or reasonably requested by the Executive.
The payment provided for in this paragraph 3(h) shall be payable in two equal
installments, the first installment of twenty-six (26) weeks shall be paid to
the Executive within thirty (30) days following the Change in Control, and the
second installment of twenty-six (26) weeks shall be paid to the Executive on
the earlier of (i) the six (6) month anniversary of the Change in Control or
(ii) upon the termination Without Cause of the Executive’s employment by the
Company; provided however, that no second installment payment shall be made
hereunder in the Executive’s employment with the surviving or resulting entity
is terminated for any reason or than by the Company Without Cause. If the
Executive’s employment hereunder is terminated Without Cause within the two
months immediately preceding the Change in Control, the Executive shall be
entitled to twenty-six (26) weeks base pay pursuant to this paragraph 3(h),
minus such deductions as may be required by law or reasonably requested by the
Executive, and any payment to which the Executive my be entitled pursuant to
paragraph 6 (c) of this Agreement; provided however, that no payment shall be
made hereunder if the Executive’s employment is terminated for any reason other
than Without Cause or if, in the sole judgment and discretion of the Company,
The Executive fails to satisfactorily perform all assigned duties, including
using his best efforts to facilitate a Change in Control. The Executive
acknowledges that the payments provided for in this paragraph 3(h) are in lieu
of (and not in addition to) any other payments or benefits to which the
Executive might otherwise be entitled due to a change in control, including but
not limited to, any stay bonuses, severance payments or termination benefits of
any kind offered to employees in connection with a change in control, whether
pursuant to a plan, arrangement, policy or otherwise; provided however, that
nothing herein shall effect the Executive’s right to payment pursuant to
paragraph 6 (c ) of this agreement.
 
4.  Non-Competition, Confidentiality, Discoveries and Works:
 
a.  Non-Competition: During the period of The Executive’s employment at the
Company and for twelve (12) months following the termination, for any reason, of
The Executive’s employment, the Executive agrees not to compete in any manner,
either directly or indirectly, whether for compensation or otherwise, with the
Company, or to assist any other person or entity to compete with the Company
either:
 
(i)  by producing, developing or marketing, or assisting others to produce,
develop or market, or
 
(ii)  by accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any entity which produces, develops or markets,
 
a product, process, or service which is competitive with those products,
processes, or services of the Company, whether existing or planned for in the
future, on which the Executive has worked, or concerning which the Executive has
in any manner acquired knowledge of or had access to Confidential Information
(as defined in Section 4(e)(iii) below), during the five (5) years preceding
termination of the Executive’s employment, provided, however, that it shall not
be a violation of this Agreement for The Executive to seek and/or accept
employment directly with a fully integrated pharmaceutical or bio-tech company
(i.e. one that discovers, develops, manufactures, and promotes drugs) or to have
beneficial ownership of less than 1% of the outstanding amount of any class of
securities listed on a national securities exchange or quoted on an inter-dealer
quotation system.


b.  Non-Solicitation: During the period of the Executive’s employment at the
Company and for twelve (12) months following the termination, for any reason, of
the Executive’s employment, the Executive agrees that the Executive will not,
either on The Executive’s own behalf or on behalf of any other person or entity
(other than for the benefit of the Company), directly or indirectly, (i) solicit
any person or entity that is a customer of the Company, or has been a customer
of the Company during the prior twelve (12) months, to purchase any products or
services the Company provides to the customer, or (ii) interfere with any of the
Company’s business relationships.
 
c.  No-Hire: During the period of the Executive’s employment at the Company and
for twelve (12) months following the termination, for any reason, of the
Executive’s employment, the Executive agrees that the Executive will not, either
on the Executive’s own behalf or on behalf of any other person or entity,
directly or indirectly, hire, solicit or encourage to leave the employ of or
engagement by the Company any person who is then an employee or contractor of
the Company or who was an employee or contractor of the Company within twelve
(12) months of the date of such hiring, soliciting, or encouragement to leave
the Company.
 
d.  Geographic Scope: The foregoing restrictions shall apply in the “Restricted
Area” which means
 
(i)  the geographic sales region(s) assigned to the Executive by the Company
and/or serviced by the Executive during the twelve (12) month period prior to
termination of the Executive’s employment and the fifty (50) mile radius around
any office of the Company out of which the Executive worked, provided services
to or provided supervision over, and
 
(ii)  any location, storefront, address or place of business where a Covered
Customer is present and available for solicitation.
 
The Executive will not circumvent the purpose of any restriction contained in
Sections 4(a), 4(b) or 4(c) by engaging in business outside the geographic
region covered by the above definition through remote means like telephone,
correspondence or computerized communication. “Covered Customer” means those
customers, entities and/or persons who did business with the Company and that
the Executive either (x) received Confidential Information about in the course
of his/her duties, (y) had contact with within the last twelve (12) month period
of employment by the Company, or (z) supervised contact with within the last
twelve (12) month period of employment with the Company.
 
e.  Confidentiality:
 
(i)  During the period of the Executive’s employment at the Company and for all
time following the termination, for any reason, of the Executive’s employment,
the Executive shall hold all Confidential Information of the Company in a
fiduciary capacity and agrees not to take any action which would constitute or
facilitate the Unauthorized use or disclosure of Confidential Information.
 
The Executive further agrees to take all reasonable measures to prevent the
Unauthorized use and disclosure of Confidential Information and to prevent
Unauthorized persons or entities from obtaining or using Confidential
Information. The terms “Confidential Information” and “Unauthorized” shall have
the meanings set forth in Sections 4(e)(iii) and (iv) of this Agreement
respectively.
 
(ii)  Promptly upon termination, for any reason, of the Executive’s employment
with the Company, the Executive agrees to deliver to the Company all property
and materials within the Executive’s possession or control which belong to the
Company or which contain Confidential Information.
 
(iii)  As used in this Agreement, the term “Confidential Information” shall mean
trade secrets, confidential or proprietary information, and all other
information, documents or materials, owned, developed or possessed by the
Company, its parents, subsidiaries or affiliates, their respective predecessors
and successors, whether in tangible or intangible form, that is not generally
known to the public. Confidential Information includes, but is not limited to,
(a) financial information, (b) products, (c) product and service costs, prices,
profits and sales, (d) new business ideas, (e) business strategies, (f) product
and service plans, (g) marketing plans and studies, (h) forecasts, (i) budgets,
(j) projections, (k) computer programs, (l) data bases and the documentation
(and information contained therein), (m) computer access codes and similar
information, (n) software ideas, (o) know-how, technologies, concepts and
designs, (p) research projects and all information connected with research and
development efforts, (q) records, (r) business relationships, methods and
recommendations, (s) existing or prospective client, customer, vendor and
supplier information (including, but not limited to, identities, needs,
transaction histories, volumes, characteristics, agreements, prices, identities
of individual contacts, and spending, preferences or habits), (t) training
manuals and similar materials used by the Company in conducting its business
operations, (u) skills, responsibilities, compensation and personnel files of
Company employees, directors and independent contractors, (v) competitive
analyses, (w) contracts with other parties, and (x) other confidential or
proprietary information that has not been made available to the general public
by the Company’s senior management.
 
(iv)  As used in this Agreement, the term “Unauthorized” shall mean: (a) in
contravention of the Company’s policies or procedures; (b) otherwise
inconsistent with the Company’s measures to protect its interests in the
Confidential Information; (c) in contravention of any lawful instruction or
directive, either written or oral, of a Company employee empowered to issue such
instruction or directive; (d) in contravention of any duty existing under law or
contract; or (e) to the detriment of the Company.
 
(v)  In the event that the Executive is requested by any governmental or
judicial authority to disclose any Confidential Information, the Executive shall
give the Company prompt notice of such request (including, by giving the Company
a copy of such request if it is in writing), such that the Company may seek a
protective order or other appropriate relief, and in any such proceeding the
Executive shall disclose only so much of the Confidential Information as is
required to be disclosed.
 
f.  Discoveries and Works: All discoveries and works made or conceived by the
Executive during and in the course of his/her employment by the Company, jointly
or with others, that relate to the Company’s activities shall be owned by the
Company. The terms “discoveries and works” include, by way of example,
inventions, computer programs (including documentation of such programs),
technical improvements, processes, drawings, and works of authorship, including
all educational and sales materials or other publications which relate to
Company’s current business. The Executive shall promptly notify and make full
disclosure to, and execute and deliver any documents requested by, the Company
to evidence or better assure title to such discoveries and works by the Company,
assist the Company in obtaining or maintaining for itself at its own expense
United States and foreign patents, copyrights, trade secret protection and other
protection of any and all such discoveries and works, and promptly execute,
whether during his/her employment or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company and to protect its title thereto. Any discoveries and works which,
within six (6) months after the termination of the Executive’s employment
hereunder, are made, disclosed, reduce to a tangible or written form or
description, or are reduced to practice by the Executive and which pertain to
work performed by the Executive while with, and in his/her capacity as an
Executive of, the Company shall, as between the Executive and the Company
presumed to have been made during the Executive’s employment by the Company.
 
g.  Representations, Warranties and Acknowledgements
 
(i)  The Executive acknowledges that (a) the Company considers Confidential
Information to be commercially and competitively valuable to the Company and
critical to its success; (b) Unauthorized use or disclosure of Confidential
Information would cause irreparable harm to the Company; and (c) by this
Agreement, the Company is taking reasonable steps to protect its legitimate
interests in its Confidential Information.
 
(ii)  The Executive also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any business involving marketing,
consulting to or contract sales, detailing and marketing support or any other
marketing services for pharmaceutical or any other related health care or
biotechnology companies, including competitive e-health businesses.
 
(iii)  The Executive represents and warrants to the Company that he/she is not a
party to any agreement, or non-competition or other covenant or restriction
contained in any agreement, commitment, arrangement or understanding (whether
oral or written), that in any way conflicts with or limits the Executive’s
ability to commence or continue to render services to the Company or that would
otherwise limit the Executive’s ability to perform all responsibilities in
accordance with the terms and subject to the conditions of the Executive’s
employment.
 
(iv)  The Executive acknowledges that certain accounts are national and
international in scope and the location of the Company’s customers is not
dependent on the geographic location of the Executive or the Company.
 
(v)  The Executive consents and agrees that, during the Executive’s employment
with Company and thereafter, the Company may review, audit, intercept, access
and disclose all communications created, received or sent over the electronic
mail and internet access system provided by Company with or without notice to
the Executive and that such review, audit, interception, access, or disclosure
may occur during or after working hours. The Executive further consents and
agrees that the Company may, at any time, access and review the contents of all
computers, computer disks, other data storage equipment and devices, files,
desks, drawers, closets, cabinets and work stations which are either on
Company’s premises or which are owned or provided by Company.
 
h.  Remedies: In the event of breach or threatened breach by the Executive of
any provision of Section 4 hereof, the Company shall be entitled to obtain (i)
temporary, preliminary and permanent injunctive relief, in each case without the
posting of any bond or other security, (ii) damages and an equitable accounting
of all earnings, profits and other benefits arising from such breach, or
threatened breach, (iii) recovery of all attorney’s fees and costs incurred by
the Company in obtaining such relief, (iv) repayment of any severance benefits
paid to the Executive pursuant to this Agreement or any severance benefit
agreement, plan or arrangement of the Company, and (v) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which Company may incur as a result of said breach or threatened breach.
Pending arbitration pursuant to Section 7 of the Agreement, the Company shall be
entitled to cease making any payments or providing any benefits to the Executive
and to obtain temporary and preliminary injunctive relief as described in
Section 4(h)(i) from a court of competent jurisdiction. The Company may pursue
any remedy available, including declaratory relief, concurrently or
consecutively, in any order, and the pursuit of one such remedy at any time will
not be deemed an election of remedies or waiver of the right to pursue any other
remedy.
 
i.  Early Resolution Conference: This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should the Executive later challenge any provision as unclear, unenforceable, or
inapplicable to activity that the Executive intends to engage in, the Executive
will first notify Company in writing and meet with a Company representative and
a neutral mediator (if the Company elects to retain one at its expense) to
discuss resolution of any disputes between the parties. The Executive will
provide this notification at least fourteen (14) days before the Executive
engages in any activity on behalf of a competing business or engages in other
activity that could foreseeably fall within a questioned restriction. The
failure to comply with this requirement shall waive the Executive's right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of both parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.
 
5.  Termination of Employment:
 
a.  The Executive is an employee at-will, and either the Executive or the
Company may terminate the employment relationship at any time for any reason
with or without Cause (as defined below). The date upon which the termination of
the Executive’s employment becomes effective pursuant to this Agreement shall be
referred to herein as the “Termination Date.” The Termination Date shall be the
date upon which any of the following events shall occur:
 
(i)  the death of the Executive;
 
(ii)  the Disability (as defined below) of the Executive;
 
(iii)  the Company’s delivery of a written notice to the Executive of a
termination of the Executive's employment for Cause (as defined below);
 
(iv)  the Company’s delivery of a written notice to the Executive of a
termination of the Executive’s employment Without Cause (as defined below); or
 
(v) the Executive’s delivery of a written notice to the Company of a termination
of the Executive’s employment for Good Reason (as delivered below); or
 
(v)  resignation by the Executive.
 
For purposes of this Agreement, the Executive’s employment will not be deemed to
have automatically terminated upon a Change in Control (as defined below).


b.  For purposes of this Agreement, the “Disability” of the Executive shall mean
the Executive’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more of the primary duties of the
Executive’s employment with or without reasonable accommodation, and which
continues for a length of time that exceeds any period of leave following which
the Executive may have a right to be restored to the same job or to an
equivalent job under federal, state or local law.
 
c.  For purposes of this Agreement, the term "Cause" shall mean the Executive's
(i) conviction or entry of a plea of guilty or nolo contendere, with respect to
any felony; (ii) commission of any act of willful misconduct, gross negligence,
fraud or dishonesty; (iii) violation of any term of this Agreement or any
written policy of the Company; or (iv) inability to meet the performance
objectives for the respective position.
 
d.  For purposes of this Agreement, "Without Cause" shall mean for any reason(s)
whatsoever (other than the reasons described in Sections 5(a)(i), 5(a)(ii),
5(a)(iii), and 5(a)(v) hereof).
 
e. For purposes of this Agreement, “Good Reason” shall mean (i) a significant
diminution in the Executive’s duties or title; (ii) substantial reduction is the
Executive’s compensation or benefits; (iii) the relocation of the offices of
Ventiv Health U.S. Sales more than one hundred (100) miles from the Company’s
Somerset, New Jersey office; (iv) a material breach of the Agreement by the
Company not cured within thirty (30) days written notice.
 
f. For purposes of this Agreement, a “Change in Control” of the Company means a
sale, transfer or other disposition of all or substantially all of the assets of
the Company, or the consummation of a merger or consolidation of the Company or
a sale or exchange of capital stock of the Company, in either case as a result
of which the stockholders of the Company immediately prior to such transaction
own, in the aggregate, less than a majority of the outstanding voting capital
stock or equity interests of the surviving or resulting entity.
 


 
6.  Payments Upon Termination of Employment.
 
a.  Death or Disability. If the Executive's employment hereunder is terminated
due to the Executive's death or Disability pursuant to Sections 5(a)(i) or (ii)
hereof, the Company shall pay or provide to the Executive, the Executive's
designated beneficiary or to the Executive's estate (i) all base salary pursuant
to Section 3(a) hereof and any vacation pay pursuant to Section 3(d) hereof, in
each case which has been earned but unpaid as of the Termination Date; and (ii)
any benefits to which the Executive may be entitled under any employee benefits
plan, policy or arrangement pursuant to Section 3(b) hereof (including, but not
limited to, life insurance and disability insurance) in which he/she is a
participant in accordance with the written terms of such plan, policy or
arrangement up to and including the Termination Date.
 
b.  Termination for Cause or Resignation. If the Executive's employment
hereunder is terminated by the Company for Cause pursuant to Section 5(a)(iii)
or due to the Executive's resignation pursuant to Section 5(a)(v), the Company
shall pay or provide to the Executive (i) all base salary pursuant to Section
3(a) hereof and any vacation pay pursuant to Section 3(d) hereof, in each case
which has been earned but unpaid as of the Termination Date; and (ii) any
benefits to which the Executive may be entitled under any employee benefits
plan, policy or arrangement pursuant to Section 3(b) hereof in which he/she is a
participant in accordance with the written terms of such plan, policy or
arrangement up to and including the Termination Date
 
c.  Termination Without Cause or for Good Reason. If the Executive's employment
hereunder is terminated by the Company Without Cause pursuant to Section
5(a)(iv) above or For Good Reason pursuant to Section 5 (a)(v) the Company shall
award the Executive severance benefits, subject to the terms and conditions of
this Agreement and of The Ventiv Health, Inc. Severance Benefit Plan, if
applicable. A lump sum payment of twenty-six (26) weeks of the Executive’s base
pay, minus such deductions as may be required by law or reasonably requested by
the Executive to be paid out immediately. The Executive shall keep the Company
informed on whether or not the Executive has obtained new employment and upon
request shall provide documentation to the Company regarding the Executive’s
employment status during the period in which the Executive receives severance
payments from the Company. In order to be eligible to receive any Severance
Payment pursuant to this paragraph 6, the Executive must sign, prior to
receiving such Severance Payment, a valid release and waiver of all claims
against the Company relating to the executive’s employment or the termination
thereof, in a format to be determined by the Company. No payment shall be made
hereunder until at least eight (8) days following the execution and delivery by
the Executive of the valid release and waiver.
 
d.  No Other Payments. Except as provided in this Section 6, the Executive shall
not be entitled to receive any other payments or benefits from the Company due
to the termination of the Executive's employment, including but not limited to,
any employee benefits under any of the Company's employee benefits plans or
arrangements (other than at the Executive's expense under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or pursuant to the written terms of
any pension benefit plan in which the Executive is a participant in which the
Company may have in effect from time to time) or any right to severance
benefits.
 
7.  Arbitration.
 
a.  Any controversy or claim arising out of or relating to this Agreement, the
employment relationship between the Executive and the Company, or the
termination thereof, including the arbitrability of any controversy or claim,
which cannot be resolved amicably after a reasonable attempt to negotiate such a
resolution (including by exhaustion of all grievance or claims procedures made
available by the Company or any employee benefit plan of the Company) shall be
submitted to arbitration under the auspices of the American Arbitration
Association in accordance with its Commercial Dispute Resolution Procedures and
Rules, as such rules may be amended from time to time, and at its office nearest
to the Company’s place of business where the Executive works or to which the
Executive reports. The award of the arbitrator shall be final and binding upon
the parties, and judgment may be entered with respect to such award in any court
of competent jurisdiction. Any arbitration under this Agreement shall be
governed by and subject to the confidentiality restrictions set forth in Section
4(e) of this Agreement. The Executive acknowledges reading, prior to the signing
of this agreement, the Commercial Dispute Resolution Procedures and Rules of the
American Arbitration Association, which are available via the internet at
http://www.adr.org. Notwithstanding the foregoing, any controversy or claim
arising out of or relating to any claim by the Company for temporary or
preliminary relief with respect to Section 4 of this Agreement need not be
resolved in arbitration and may be resolved in accordance with Section 4(h) of
this Agreement.
 
b.  The Executive acknowledges that this agreement to submit to arbitration
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law (except claims by the
Company for temporary or preliminary injunctive relief pursuant to Section 4 as
set forth above), including, but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, and the Americans With Disabilities Act, and all similar state
laws, and the Executive hereby waives all rights there under to have a judicial
tribunal resolve such claims.
 
8.  Deductions and Withholding. The Executive agrees that the Company shall
withhold from any and all compensation payable under this Agreement all federal,
state, local and/or other taxes which the Company determines are required to be
withheld under applicable statutes and/or regulations from time to time in
effect and all amounts required to be deducted in respect of the Executive's
coverage by and participation in applicable Executive benefit plans, policies or
arrangements.
 
9.  Entire Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive's employment and supersedes any other
prior oral or written agreements between the Executive and the Company and its
affiliates. This Agreement may not be changed or terminated orally but only by
an agreement in writing signed by the parties hereto.
 
10.  Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive. The waiver by the Executive of a breach of
any provision of this Agreement by the Company shall not operate or be construed
as a waiver of any subsequent breach by the Company.
 
11.  Governing Law. Because Ventiv is incorporated in the state of Delaware,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to the choice of law rules of any state
or where the Executive is in fact required to work.
 
12.  Jurisdiction. Any legal suit, action or proceeding against any party hereto
arising out of or relating to this Agreement that is not subject to arbitration
pursuant to Section 7 of this Agreement shall be instituted in a New Jersey
federal or state court in the County of Somerset and each party hereto waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, action or proceeding and each party hereto irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.
 
13.  Assignability. The obligations of the Executive may not be delegated and,
except as expressly provided in Section 6(a) relating to the designation of
beneficiaries, the Executive may not, without the Company's written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest therein. Any such attempted delegation
or disposition shall be null and void and without effect. The Company and the
Executive agree that this Agreement and all of the Company's rights and
obligations hereunder may be assigned or transferred by the Company to and may
be assumed by and become binding upon and may inure to the benefit of any
affiliate of or successor to the Company. The term "successor" shall mean (with
respect to the Company or any of its subsidiaries) any other corporation or
other business entity, which, by merger, consolidation, purchase of the assets,
or otherwise, acquires all or a material part of the assets of the Company. Any
assignment by the Company of its rights or obligations hereunder to any
affiliate of or successor to the Company shall not be a termination of
employment for purposes of this Agreement.
 
14.  Severability. If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
or arbitrator to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. If any court or arbitrator construes any of the provisions of Section
4 hereof, or any part thereof, to be unreasonable because of the duration of
such provision or the geographic or other scope thereof, such court or
arbitrator may reduce the duration or restrict the geographic or other scope of
such provision and enforce such provision as so reduced or restricted.
 
15.  Notices. All notices to the Executive hereunder shall be in writing and
shall be delivered personally, sent by overnight courier or sent by registered
or certified mail, return receipt requested, to:
 
David Bassin
110 Morningside Road
Verona, New Jersey 07044


All notices to the Company hereunder shall be in writing and shall be delivered
personally, sent by overnight courier or sent by registered or certified mail,
return receipt requested, to:
 
Ventiv Health, Inc.
200 Cottontail Lane
Somerset, NJ 08873
Attention: Vice President, Human Resources


Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.


16.  Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.
 
18.  Voluntary Agreement. The Executive acknowledges that before entering into
this Agreement, the Executive has had the opportunity to consult with any
attorney or other advisor of his/her choice, and that this Section 18 of this
Agreement constitutes advice from the Company to do so if he/she chooses. The
Executive further acknowledges that he/she has entered into this Agreement of
his/her own free will, and that no promises or representations have been made to
him/her by any person to induce him/her to enter into this Agreement other than
the express terms set forth herein. The Executive further acknowledges that
he/she has read this Agreement and understands all of its terms, including the
waiver of the right to have all disputes with and claims against the Company
decided in a judicial forum set forth in Section 7. The Executive may take up to
seven (7) days from today to consider, sign and return this Agreement. In
addition, the Executive may revoke this Agreement after signing it, but only by
delivering a signed revocation notice to the Company within seven (7) days of
signing this Agreement. Such a revocation shall automatically terminate the
Executive’s employment due to resignation pursuant to Section 5(a)(v).
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
VENTIV HEALTH, INC.
 
By:_/s/ Terrell Herring__________
  Terrell Herring
President, U.S. Sales 


 
_/s/ David Bassin________
 
Executive signature
 
_________________________
 
Print Executive’s Name
 